Barrows, J.
The account annexed to the writ in this case embraces the following items : —
1861, Oct. 8 days labor, with 4 oxen, $4. $32,00
1 Fall and blocks, 15,00
70 lbs. chain, a. 10 cents, 7,00
Guys, 20,00
1 stone 8 ft. long, 4£ ft. sq., 20,00
94,00
Interest to March 23, 1866, 22,66
There was a second count upon a quantum meruit, for goods sold and labor performed.
In his specifications of defence, the defendant denied purchasing or having any of the articles mentioned in the account, saying nothing about the value therein affixed to them; and he admitted that plaintiff had done some work *556for him, which he alleged to have been done under a special contract different from that set out in the writ.
At the trial, he offered to prove that the stone which constituted one of the items of the account, was of less value than was alleged in the writ, but the presiding Judge refused to receive the evidence, on the ground that the value of it had not been denied in the specifications.
But the defendant had denied that he purchased the stone at all. This was a denial of the contract in all its parts, and could not be reasonably understood by any one as not including a denial of the alleged price and value. The plaintiff had notice that he must come prepared to prove the contract that he had alleged, in manner and form as he had alleged it.
A contract alleged in a writ is not so divisible that, when the making of any contract whatever, in relation to the subject matter between the parties to the suit is denied, any material element of such contract can be considered as admitted, because it is not separately disaffirmed.
All that is required in specifications of defence, is that the grounds of defence relied on should be intelligibly disclosed. Clement v. Garland, 53 Maine, 427.
The defendant was clearly at liberty to show anything from which a legitimate inference might be drawn that he made no such contract." It certainly was competent for him to prove that the price affixed was exorbitant and unreasonable and disproportionate to the value, in order to fortify his denial that he made such a purchase.
We see no objection to making interest on the principal sum a subject of charge as one of the items of an account annexed, nor to the recovery of it in that form of declaration, upon proof of the circumstances which would entitle the plaintiff to charge it, — such as a general custom of the trade, or a specific demand of payment at a period anterior to the commencement of the action.
The rulings on this point were correct; but, on account *557of the exclusion of evidence, which the defendant had a right to offer under the issue which he presented,

The exceptions must he sustained.

Appleton, C. J., Cutting, Dickerson and Daneorth, JJ., concurred.